DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (CN 204968009 U) in view of Ouchi (JPH1075928 A)

	Regarding claim 1, Zhang et al. teach A signal detecting circuit of a micro switch, comprising: 
a first terminal having two ends that are respectively connected to a normally closed terminal of the micro switch and a resistor; (Note Fig. 2 below)
a second terminal having two ends that are respectively connected to a normally opened terminal of the micro switch and a ground; (Note Fig. 2 below)
a third terminal connected to a common terminal of the micro switch; (Note Fig. 2 below) and 

    PNG
    media_image1.png
    513
    518
    media_image1.png
    Greyscale

Zhang et al. does not teach a micro controller having two ends that are respectively connected to the first terminal and the third terminal, 
Ouchi teach a micro controller having two ends that are respectively connected to the first terminal and the third terminal, (Note Fig. 3 below)

    PNG
    media_image2.png
    752
    652
    media_image2.png
    Greyscale


wherein when an elastic plate (Note reversing spring of the micro switch is pressed down, (the actuator 29 of the micro switch 34 is connected to the reversing spring 36 inside the micro switch) the common terminal is connected to the normally opened terminal;(Note Fig. 3) and when the elastic plate of the micro switch is released, the common terminal is connected to the normally closed terminal. (Note inherent to the operation of a micro switch) 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhang et al. to include the teaching of Ouchi because it would control the apparatus that the switch is installed in. (Note par. 28 (Microcomputer 35 for controlling the dishwasher)

Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Allowable Subject Matter
Claims 4-6 are allowed.
Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable. 
Regarding independent claim 4, patentability exists, at least in part, with the claimed features of: 
wherein when the common terminal of the micro switch is connected to the normally closed terminal, a micro controller of the signal detecting circuit detects a high potential signal at both the first terminal and the third terminal; wherein when the common terminal of the micro switch is connected to the normally opened terminal, the micro controller of the signal detecting circuit detects a low potential signal at both the first terminal and the third terminal; wherein the micro controller determines that an elastic plate does not perform any action when one of the following situations occurs: the micro controller detects the high potential signal and the low potential signal at the first terminal and the third terminal, respectively; and the micro controller detects the low potential signal and the high potential signal at the first terminal and the third terminal, respectively as claimed in combination with all other limitations of claim 4.

The best prior art of record:
Yuan et al. (CN 104297678) teach a micro switch travel and pressure automatic testing device.
Yuan et al. does not teach the limitations above.

Tan (CN 108872846A) teach a testing method of micro-switch, specifically steps are as follows: step one, setting parameters, then the micro switch into the tool, tool enters the assigned testing station, the central processing unit sends an instruction to the specified testing station.
Tan does not teach the limitations above.

Li et al. (CN 109444732 A) teach a micro-switch test device and method, the device comprises: an access component, pre-connecting with the load circuit at one end, the other end used to access micro-switch to be tested, the micro-switch makes the to-be-test after switch of the load circuit as the electric signal sensor, the electric signal which is used for micro-switch access of the to-be-tested switch.
Li et al. does not teach the limitations above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRIUS R PRETLOW whose telephone number is (571)272-3441. The examiner can normally be reached M-F, 5:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEMETRIUS R PRETLOW/            Examiner, Art Unit 2858                                                                                                                                                                                            /Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858